DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 08 August 2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to show an articulated base for organ variability (claim 2).  Therefore, this feature must be shown or canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 states that “the circuit comprises auto-regulation of blood pressure…”, however it is unclear what physical structure is required.  It is not evident what kind of computer controller, valve, pump, etc. is contemplated by the claim language.  There is no guidance regarding what structure performs the required auto-regulation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abouna “Extracorporeal Liver Perfusion System…” in view of Friend (US 7410474).
	With respect to claim 1, Abouna discloses a system for maintaining an extracorporeal organ comprising an extracorporeal chamber that supports the organ.  The chamber is connected to a host using an extracorporeal cross-circulation circuit. This is shown in Fig. 1 and described on pages 1576-1579.  It is unclear, however, if the circuit is configured to auto-regulate blood flow based on the trans-organ blood pressure difference between arterial and venous pressure.
	Friend discloses a system for maintaining an extracorporeal organ comprising an extracorporeal chamber in communication with an extracorporeal cross-circulation circuit.  This is shown in Fig. 1.  Friend teaches in column 2, line 40 to column 4, line 42 and column 8, line 20 to column 9, line 48 that the circuit comprises auto-regulation of blood flow based on the trans-organ blood pressure difference between arterial and venous pressure (“A further aspect provides a method of perfusing a mammalian organ extracorporeally, which method includes pumping arterial blood inflow to the organ to maintain physiological pressure and variable flow in the artery of the organ and pumping venous outflow from the organ to maintain physiological pressure in the output vein of the organ, while allowing the organ to  autoregulate blood flow through itself to achieve physiological arterial flow”).  
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Abouna circuit is configured to auto-regulate blood flow based on detected arterial and venous pressures.  Friend teaches that this is beneficial because it allows the organ to operate under physiological pressure without forcing blood flow at any particular rate, which improves organ viability over time during preservation.  Column 3, lines 4-23 state that this technique is particularly well-suited for when the organ is connected to a living subject using the circuit.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 4, Abouna and Friend disclose the combination as described above.  Abouna and Friend each teach that a circulating pump is used to control blood flow according to a detected pressure.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 5, Abouna and Friend disclose the combination as described above.  Abouna and Friend each additionally disclose a flow circuit comprising access ports for blood sampling, heparin and prostacyclin addition, and bile removal.  The references further disclose remote monitoring and control systems.

	With respect to claim 6, Abouna and Friend disclose the combination as described above.  Friend additionally teaches in at least column 3, lines 28-54 and column 8, lines 56-60 that the height of the organ chamber relative to the fluid source is adjusted to affect pressure and flow.  Accordingly, it would have been obvious to use an automated stand in communication with a power source to lift and lower the organ chamber.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abouna “Extracorporeal Liver Perfusion System…” in view of Friend (US 7410474) as applied to claim 1, and further in view of Brassil (US 20110076666) and Owen (US 8349551).
	Abouna and Friend disclose the combination as described above, however do not expressly teach that the organ chamber includes a soft bladder, water recirculation means, an articulated base and single-use components.
	Brassil discloses a system for maintaining an extracorporeal organ comprising a chamber (Figure 1:100).  The chamber has a temperature-controlled interior maintained with recirculating temperature-controlled water through a heat exchanger (Figure 2:800).  This is described in at least paragraphs [0052]-[0053].  The chamber is constructed using sterilizable and/or single-use disposable components.
	Owen discloses a system for maintaining an extracorporeal organ in a temperature-controlled chamber (Figure 12:40).  The organ is supported on a size-specific negative-molded soft bladder (Figure 18A:1800).  The soft bladder is positioned on an articulated based to enable organ orientation variability.  This is described in at least column 10, line 61 to column 12, line 6.  Furthermore, the chamber is constructed using sterilizable and/or single-use disposable components. 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the modified Abouna system includes temperature control and organ support elements that are commonly used during organ preservation.  Brassil and Owen show how it is important to tailor conditions to individual organs and organ types, and that this can be done by adjusting temperature and organ orientation while in the chamber.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Clavien (US 20200253194), Ott (US 20170015963) and Hassanein (US 20080017194) references teach the state of the art regarding systems for maintaining an extracorporeal organ.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799